Citation Nr: 0417341	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased apportionment of the veteran's 
disability compensation benefits.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from July 1978 to 
August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Columbia, South 
Carolina.  In November 2002, the RO issued a decision denying 
increased special apportionment of the veteran's disability 
compensation benefits.  The appellant, the veteran's 
estranged spouse, in December 2002, filed a notice of 
disagreement with the November 2002 special apportionment 
decision.  The most recent special apportionment decision was 
issued in March 2003.  A statement of the case (SOC) was 
provided to the appellant in July 2003.  Her timely filed 
substantive appeal as to both special apportionment decisions 
was received in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim. 38 U.S.C.A. § 5103A.  A VCAA 
letter has not been issued with regard to the issue on 
appeal.  This must be accomplished on remand.  

Since this appeal involves an apportionment of the veteran's 
VA compensation benefits, it is a "simultaneously contested 
claim," which is defined as the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p) (2003).  

Because this is a contested claim, VA is obligated to furnish 
all interested parties an SOC and to inform a contesting 
party of the contents of the Substantive Appeal.  See 38 
C.F.R. §§ 19.101, 19.102 (2003).  In this case, there is no 
indication that the veteran, his legal custodian, and/or his 
representative have been provided with information from the 
SOC pertaining to apportionment of benefits payments, nor 
have they been provided the content of the appellant's 
substantive appeal.  For this reason as well, this matter 
must be remanded.

Further, the veteran's most recent statement of assets and of 
monthly income and expenses was prepared on his behalf by his 
legal custodian in September 2002.  The legal custodian 
advised that he/she did not then know the amount the veteran 
was paying on a monthly basis for a home mortgage.  The 
expenses which were listed, when calculated on a monthly 
basis, appear to total $2,055.42 each month.  The Board notes 
that the most recent special apportionment decision, issued 
in March 2003, lists the veteran's monthly expenses as 
$1,823.26.  Remand is required to obtain from the veteran's 
legal custodian accurate, updated financial information.  

Also, the appellant prepared her most recent statement of 
assets and of monthly income and expenses in September 2002.  
Her listed expenses, when calculated on a monthly basis, 
appear to total $3,475 each month.  The Board notes that the 
most recent special apportionment decision, issued in March 
2003, lists the claimant's monthly expenses as $2,785.  
Remand is required to obtain from the appellant accurate, 
updated financial information.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The appellant and veteran, through 
his legal custodian, should each be sent 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.

2.  The veteran, through his legal 
custodian, and representative should be 
furnished with a copy of the SOC, as well 
as the content of the substantive appeal.

3.  The RO should ask the appellant to 
complete a current statement showing any 
assets, as well as all monthly income and 
expenses.  

4.  The RO should ask the veteran, 
through his legal custodian, to complete 
a current statement showing any assets, 
as well as all monthly income and 
expenses.  Specifically, the statement 
should include the amount of any monthly 
mortgage payments.

5.  After completion of the foregoing, 
the RO should readjudicate the 
appellant's claim of entitlement to an 
increased apportionment of the veteran's 
VA compensation benefits.  If upon 
completion of the requested actions, the 
issue on appeal remains denied, the case 
should be returned after compliance with 
requisite appellate procedures to include 
the issuance of a supplemental statement 
of the case addressing any new evidence 
of record.  Contested claims procedures 
should be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


